PER CURIAM.
Appellant Terry Abrams Berger, as successor personal representative of the Estate of Charles Contino, appeals an adverse order granting appellee Bank of America’s motion to dismiss for failure to state a cause of action. We find the complaint sufficiently stated causes of action for negligence and statutory conversion, and thus it was error for the trial court to grant the motion to dismiss. See Kond v. Mudryk, 769 So.2d 1073 (Fla. 4th DCA 2000); Miller v. Foster, 686 So.2d 783 (Fla. 4th DCA 1997); Harris v. Lewis State Bank, 482 So.2d 1378 (Fla. 1st DCA 1986). Accordingly, the order below is reversed.
Reversed.